Citation Nr: 0931434	
Decision Date: 08/21/09    Archive Date: 09/02/09	

DOCKET NO.  07-17 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Nebraska-Western Iowa Health 
Care System



THE ISSUE

Entitlement to reimbursement or payment by VA of the cost of 
unauthorized private medical treatment received by the 
Veteran on 24 December 2006 at the Bryan LGH Medical Center, 
in Lincoln, Nebraska.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The Veteran had active military duty from November 1962 to 
May 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an adverse determination of the 
Department of Veterans Affairs (VA) Nebraska-Western Iowa 
Health Care System, which denied the Veteran's request for 
payment of the cost of unauthorized medical treatment he 
received at a private emergency room in December 2006.  The 
veteran requested and was properly notified and scheduled for 
a video conference hearing before a Veterans Law Judge, but 
thereafter failed to appear for this hearing in June 2008.  
There is no further hearing request.  The case is now ready 
for appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.

2.  The Veteran has not been granted service connection for 
any disease or injury incurred or aggravated in line of 
active military duty.

3.  Payment or reimbursement for the cost of private medical 
care provided at the Bryan LGH Medical Center was not 
authorized in advanced.

4.  VA facilities were feasibly available to the Veteran, and 
treatment received by the Veteran on 24 December 2006 was not 
for an emergent condition where delay would have been 
hazardous to life or health.




CONCLUSION OF LAW

The criteria for reimbursement or payment for the cost of 
private medical care on December 24, 2006, have not been met.  
38 U.S.C.A. §§ 1701, 1703, 1710, 1725, 1728, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 17.52, 17.53, 17.54, 17.120, 
17.1000-1008 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claim Assistance Act (VCAA) 
and regulations implementing this liberalizing legislation 
are applicable to the Veteran's claim.  VCAA requires VA to 
notify claimants of the evidence necessary to substantiate 
their claims, and to make reasonable efforts to assist 
Veterans in obtaining such evidence.  

The Veteran was provided formal VCAA March 2007.  This notice 
informed him of the evidence necessary to substantiate his 
claim, the evidence VA would collect on his behalf, the 
evidence he was responsible to submit, advised he submit any 
relevant evidence in his possession.  All records of the 
Veteran's private emergency room treatment on 24 December 
2006 were collected.  The Veteran submitted his claim and 
various written statements during the pendency of the appeal.  
The VA medical center obtained a medical opinion regarding 
the Veteran's claim.  All known relevant evidence has been 
collected for review, the Veteran's claims folder was 
forwarded with the medical expense folder to the Board on 
appeal, and VCAA is satisfied.  38 U.S.C.A. §§ 5103, 5103A, 
5107.

38 U.S.C.A. § 1703 and 38 C.F.R. § 17.52 provide that when VA 
facilities are not capable of furnishing economical or 
appropriate hospital care or medical services because of 
geographic inaccessibility, or not capable of furnishing the 
care or services required, as authorized in Section 1710, VA 
may contract with nondepartment facilities to furnish certain 
types of medical care.  However, contracts for such treatment 
must be authorized in advance of the provision of such 
treatment.

38 U.S.C.A. § 1710 and 38 C.F.R. § 17.54 provide that VA 
shall furnish hospital care and medical services which VA 
determines to be needed to any Veteran for a service-
connected disability, and to any Veteran who has service-
connected disability rated at 50 percent or more.  These 
rules govern basic eligibility for VA care and treatment.

38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 provide the rules 
governing reimbursement of unauthorized medical expenses.  
The United States Code provides that VA may reimburse 
veterans entitled to hospital care or medical services under 
this Chapter for the reasonable value of such care or 
services, for which such veterans have made payment, from 
sources other than VA, where (1) such care or services were 
rendered in a medical emergency of such nature that delay 
would have been hazardous to life or health; (2) such care or 
services were rendered to a Veteran in need thereof (a) for 
an adjudicated service-connected disability, (b) for a 
nonservice-connected disability associated with and held to 
be aggravating a service-connected disability, (c) for any 
disability of a Veteran who has a total disability, permanent 
in nature, from a service-connected disability, or (d) for 
any illness or injury in the case of a Veteran who is a 
participant in vocational rehabilitation program, and is 
medically determined to have been in need of care or 
treatment to make possible such entrance into a course of 
training or prevent an interruption of a course of training, 
and (3) VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would not 
have been reasonable, sound, wise, or practical.

In May 2000, implementation of PL 106-117, Section 111, of 
the Veteran's Millennium Health Care Act, became effective.  
These provisions establish a basis for payment or 
reimbursement of the reasonable value of non-VA emergency 
medical services, provided for nonservice-connected 
disability, of certain Veterans who have no medical insurance 
and no other recourse for payment.  These provisions 
specifically deal with situations where the provisions of 
38 U.S.C.A. § 1728 do not apply.

38 U.S.C.A. § 1725 and 38 C.F.R. § 17.102 provide for payment 
or reimbursement for emergency medical services provided in 
non-VA facilities for nonservice-connected disabilities only 
if all of the conditions are met:  (1) The services were 
provided in a hospital emergency department or similar 
facility held out as providing emergency care to the public, 
(2) the claim for payment or reimbursement is for a condition 
of such nature that a prudent lay person would have 
reasonably expected that delay and seeking immediate medical 
attention would have been hazardous to life or health, (3) a 
VA or other Federal facility was not feasibly available, and 
an attempt to use them beforehand would not have been 
considered reasonable by a prudent lay person, (4) the claim 
for payment or reimbursement for any medical care beyond the 
initial emergency evaluation and treatment is for a continued 
medical emergency of such nature that the Veteran could not 
have been safely transferred to a VA or other Federal 
facility, (5) at the time the emergency treatment was 
furnished, the Veteran was enrolled in the VA health care 
system and had received medical services under the authority 
of 38 U.S.C.A. Chapter 17, within the 24-month period 
preceding the furnishing of such medical treatment, (6) the 
Veteran is financially liable to the provider of the private 
emergency treatment, (7) the Veteran has no coverage under a 
health-plan, contract for payment or reimbursement for the 
private emergency treatment, (8) if a work-related injury, 
the claimant has exhausted without success all claims and 
remedies available against a third party, and the Veteran has 
no contracts or legal recourse against the third party that 
would reasonably be pursued, and (9) the Veteran is not 
eligible for reimbursement under 38 U.S.C.A. § 1728.

Analysis:  At 0937 on Sunday 24 December 2006, the Veteran 
presented to the Bryan LGH Medical Center in Lincoln, 
Nebraska, with a chief complaint documented as "chest pain 
for five days."  The 63-year-old, 325-pound Veteran 
specifically noted "right-sided chest pain," and "that he has 
had a cough related to a cold and smoking for the past two 
months."  He reported that "about five days ago, he noticed 
every time he moved his right arm, he had a pain in the right 
side of his chest."  If he lay perfectly still, not using his 
muscles, there was no chest pain.  It was not associated with 
shortness of breath, there was no pleuritic component, and he 
reported that he continued to smoke.  He reported that when 
he coughed or moved his right arm or shoulder, he developed a 
sharp pain in his right chest.  He reported that he had had 
problems with his neck and back in the past.  These symptoms 
had been ongoing for the previous five days.  There was "no 
left-sided chest pain."  There was also no sweating, nausea, 
vomiting, or shortness of breath.  This was "purely a 
phenomenon that occurs when he moves his right arm."  

Another record from this private emergency treatment included 
the Veteran's reported statement that he felt that his 
problem "was musculoskeletal in nature."  He was treated and 
did not get better and multiple laboratory studies were 
obtained, all of which were negative.  The Veteran reported a 
past medical history of hypertension and back and neck 
surgery.  He smoked cigarettes.

Upon examination, the Veteran was noted to be well-appearing, 
well-nourished, and in no apparent distress.  The Veteran's 
heart was normal to S1 and S1, with no murmurs, rubs or 
gallops.  There was right-sided chest wall tenderness to 
palpation that clearly reproduced symptoms the same as when 
he moved his right arm.  X-ray studies revealed the cardiac 
silhouette to be within normal limits and size.  There was a 
mild prominence of the central bronchovasculature and the 
pulmonary interstitium but there was no focal area of 
infiltrate or consolidation observed.  Again, records 
associated with this treatment noted that the Veteran 
complained of moderate chest pain that began five days 
earlier.  The Veteran was provided pain medication and 
discharged to home.  He was advised to follow up for 
treatment with his ordinary health care provider which was 
VA.  The diagnosis from the Veteran's private emergency room 
treatment was costochondritis, a physical inflammation of a 
rib or the cartilage connecting a rib.  

In advancing his claim, the Veteran argued that although he 
had several days of chest pain, the pain increased in 
severity on the day that he sought treatment at a private 
emergency room.  He wrote that he contacted some individual 
at VA and reported symptoms of chest pain and was advised to 
seek immediate emergency treatment at the closest facility.  
He did not report that this or any other VA individual 
provided him with authorization for payment of expenses 
associated with such private treatment.

The Veteran's claim was referred for review by a VA medical 
doctor, who concluded that the Veteran's symptoms of five 
days' duration were not emergent in nature and that the 
Veteran could have sought treatment at a VA medical facility.

The Board notes that the Veteran has not been granted service 
connection for any disease or injury incurred or aggravated 
in line of active military duty.  Accordingly, payment of 
these unauthorized medical expenses could not be warranted 
under 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120, because 
services rendered were not to a Veteran in need thereof for a 
service-connected disability or a nonservice-connected 
disability associated with and held to be aggravating a 
service-connected disability.  Neither was the Veteran 
permanently disabled nor in a course of vocational 
rehabilitation.

Furthermore, the Board concludes that payment of these 
unauthorized medical expenses were also not warranted under 
the Veteran's Millennium Health Care Act under 38 U.S.C.A. 
§ 1725 and 38 C.F.R. § 17.102, because the Board does not 
find that the objectively documented symptoms for which the 
Veteran presented for treatment on this day were for a 
condition of such nature that a prudent lay person would have 
reasonably expected that delay in seeking immediate medical 
attention would have been hazardous to life or health, and 
further that VA or other Federal facilities were feasibly 
available and an attempt to use them before hand would have 
been reasonable by a prudent lay person.  

The medical expense folder does note that the Veteran was 
enrolled in the VA health care system where he essentially 
obtained all of his health care, and that he had been 
provided such care within the 24-month period prior to the 
December 2006 private emergency room care.  

The objective evidence on file from the Bryan LGH Medical 
Center in Lincoln, Nebraska, states on multiple occasions 
that the Veteran had a cough related to a cold and smoking 
for the previous two months, and that for five days he 
noticed that every time he moved his right arm he had pain in 
the right side of his chest.  The Veteran reported his belief 
that his pain was musculoskeletal in nature.  These symptoms 
of the right shoulder and chest are not shown to have 
reasonably been believed by the Veteran to have been left-
sided cardiac pain.  This is certainly supported by the fact 
that the Veteran had these symptoms for multiple days before 
he sought treatment, yet did not feel compelled to seek 
emergency care under the "mistaken" belief that he was having 
a heart attack or other serious cardiac symptoms.  The fact 
that this pain and symptoms was subjectively understood by 
the Veteran to be induced by any right arm or shoulder motion 
does make it reasonably certain that a prudent lay person 
would understand the symptoms to be musculoskeletal in nature 
and not a heart attack or cardiac in nature.  This is so, 
even in consideration of the Veteran's allegation that the 
pain had increased in severity by 24 December 2006, which was 
a Sunday.

The medical expense folder also makes it clear that there 
were emergency medical facilities at the VA Medical Center in 
Omaha, Nebraska, which was approximately one hour drive from 
the Veteran's home in Lincoln, Nebraska, with the two cities 
directly connected by an interstate freeway (I-80).  Under 
all the circumstances, and given that the Veteran had had all 
of his treatment provided by VA in the past, the Board finds 
that VA facilities in Omaha were reasonably available to the 
Veteran and that an attempt to use them beforehand would have 
been a reasonably prudent action on his part.  

The Veteran had argued that he called VA, apparently on that 
Sunday morning to discuss his problem, and reports being told 
by a VA employee on the telephone that he should seek 
immediate emergency care at the closest available facility.  
This, of course is the type of advice which VA or any other 
reasonable medical facility would provide telephonically to a 
lay person complaining of eminent chest pain.  Such advice is 
essential to avoid potential liability under the 
circumstances.  However, the Veteran has not argued nor does 
the evidence on file reveal that the VA employee with whom he 
spoke told him that VA was authorizing such private medical 
care and was agreeing to pay for such private medical care.  

The evidence on file shows that the Veteran had a chronic 
right-sided musculoskeletal chest pain directly related to 
musculoskeletal movement of the right arm and shoulder for a 
period of some five days.  The Veteran should and could have 
sought adequate treatment with VA for this problem as he 
apparently had for other problems in the past as a regular VA 
health care enrollee.  None of the records associated with 
the Veteran's treatment at the Bryan LGH Medical Center 
corroborates the Veteran's complaints of severe or 
incapacitating chest pain, but rather documents a moderate 
pain associated with musculoskeletal movement.  Under all the 
circumstances, the Board concludes that the symptoms for 
which the Veteran sought treatment were not of such nature 
that a prudent lay person would reasonably expect that delay 
in seeking immediate emergency medical attention would have 
been hazardous to life or health, and the Board concludes 
that a VA facility was feasibly available and an attempt to 
use these facilities beforehand would have been considered 
reasonable under all the circumstances.  For these reasons, 
VA may not make payment for the cost of these private medical 
expenses incurred by the Veteran for his own convenience.


ORDER

There was no authorization or preapproval of VA payment for 
the Veteran's private emergency medical care at the Bryan LGH 
Medical Center on 24 December 2006, and a claim for payment 
of those unauthorized medical expenses is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


